Civil action (1) to reform fire insurance policy issued by the Virginia Fire and Marine Insurance Company, (2) to upset settlement and recover additional sum under said policy, as reformed, for fire loss, and (3) to restrain foreclosure and recover rents from the North Carolina Joint Stock Land Bank.
Demurrer interposed for misjoinder of both parties and causes; sustained; exception; appeal.
Plaintiffs have incorporated three causes of action in the same complaint. The first two arise out of the insurance policy issued by the Virginia Fire and Marine Insurance Company; the other is based on a deed of trust given to secure a loan from the North Carolina Joint Stock Land Bank. The several causes do not affect all the parties to the action. C. S., 507. The complaint, therefore, is bad as against a demurrer. Atkins v. Steed,ante, 245, and cases there cited.
Dual misjoinder of parties and causes works a dismissal upon demurrer.Carswell v. Whisenant, 203 N.C. 674, 166 S.E. 793; Shuford v.Yarbrough, 198 N.C. 5, 150 S.E. 618; Shemwell v. Lethco, 198 N.C. 346,151 S.E. 729; Bank v. Angelo, 193 N.C. 576, 137 S.E. 705; Shorev. Holt, 185 N.C. 312, 117 S.E. 165.
Affirmed. *Page 675